CANTY, J.
I concur in the result on the ground that the evidence warranted the jury in finding that defendant was guilty of negligence; and as to decedent’s contributory negligence in failing to look before he attempted to cross the Eagle Mill spur track, where he was injured, I concur on the ground that it is not, as a question of law, negligence to fail to look or listen before attempting to cross such a spur track, leading to a private industry, and used only two or three times a day by a switching train which runs slowly, such track being used only for the purpose of making connections with such private industry; that it was a question of fact for the jury whether or not plaintiff’s intestate was guilty of negligence in failing to look and listen before attempting to cross this spur track. On the point referred to by Mr. Justice MITCHELL, I concur with him.